Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich on 02/11/2021.
The application has been amended as follows: 

1. 	(Amended) An inflatable head restraint system for a parachute assembly, comprising:
	an inflatable volume configured to automatically inflate in response to a deployment of the parachute assembly, wherein the inflatable volume is located between a left shoulder riser and a right shoulder riser of the parachute assembly; [[and]] 
	a first conduit fluidly coupled to the inflatable volume;  
	a charge tank fluidly coupled to the inflatable volume via the first conduit; and 
a valve fluidly coupled between an output of the charge tank and the first conduit, wherein the valve is operably coupled to at least one of the left shoulder riser or the right shoulder riser such that the valve actuates to an open position in response to a tension in the at least one of the left shoulder riser or the right shoulder riser exceeding a predetermined tension threshold. 

2.	(Amended) The inflatable head restraint system of claim 1, further comprising a pin operably coupled between the valve and the at least one of the left shoulder riser or the right shoulder riser, wherein the at least one of the left shoulder riser or the right shoulder riser is configured to remove the pin from the valve in response to in response to the tension in the at least one of the left shoulder riser or the right shoulder riser exceeding the predetermined tension threshold, and wherein removing the pin from the valve actuates the valve to the open position 

3.	(Cancelled)

4.	(Amended) The inflatable head restraint system of claim [[3]] 1, wherein the inflatable volume comprises a U-shape having a transverse section extending between a pair of rearward extending sections. 

5.	(Amended) The inflatable head restraint system of claim [[3]] 1, wherein the inflatable volume comprises a wedge shape having a first height at a first end of the inflatable volume and a second height greater than the first height at a second end of the inflatable volume opposite the first end. 

6.	(Original) The inflatable head restraint system of claim 1, further comprising a first one-way valve fluidly coupled to the first conduit and to a first input of the inflatable volume. 

7.	(Original) The inflatable head restraint system of claim 6, further comprising:
a second conduit fluidly coupled to the inflatable volume; and
a second one-way valve fluidly coupled to the second conduit and to a second input of the inflatable volume. 

8. 	(Amended) A parachute assembly, comprising
	a canopy; 
a first suspension line coupled to the canopy; 
a first riser coupled to the first suspension line; and
an inflatable head restraint coupled to the first riser, wherein the inflatable head restraint is configured to automatically inflate upon a deployment of the parachute assembly;
a conduit fluidly coupled to the inflatable head restraint;  
	a charge tank fluidly coupled to the inflatable head restraint via the conduit; and 
a valve fluidly coupled between the charge tank and the conduit, wherein the valve is operably coupled to the first riser such that the valve actuates to an open position in response to a tension in the first riser exceeding a predetermined tension threshold. 

9-11.	(Cancelled) 

12.	(Original) The parachute assembly of claim 8, further comprising:
	a second suspension line coupled to the canopy; and 
	a second riser coupled to the second suspension line, wherein the inflatable head restraint is coupled to the second riser. 

13.	(Original) The parachute assembly of claim 12, wherein the inflatable head restraint comprises:
a first portion extending rearward from the first riser; 
a second portion extending rearward from the second riser; and 
a transverse portion extending between the first portion and the second portion. 

14.	(Amended) The parachute assembly of claim [[9]]8, further comprising:
	
	a one-way valve located between [[and]] an inlet of the conduit and the inflatable head restraint. 

15.	(Amended) The parachute assembly of claim 8, wherein the inflatable head restraint is shaped [[shape]]. 

16.	(Amended) A parachute assembly for decelerating an occupant of an evacuation seat, comprising:
	a left shoulder riser attachable to a harness; 
	a right shoulder riser attachable to the harness; [[and]] 
	an inflatable head restraint located between the right shoulder riser and the left shoulder riser, wherein the inflatable head restraint is configured to automatically inflate upon a deployment of the parachute assembly; 
	a first conduit fluidly coupled to the inflatable head restraint, wherein the first conduit is coupled to at least one of the left shoulder riser or the right shoulder riser such that, in response to the deployment of the parachute assembly, an inlet of the first conduit is oriented in a direction of flight. 

17.	(Amended) The parachute assembly of claim 16, further comprising a second conduit , wherein the second conduit is coupled to the right shoulder riser such that, in response to the deployment of the parachute assembly, an inlet of the second conduit is oriented in the direction of flight.

18.	(Amended) The parachute assembly of claim 17, further comprising:
	a first one-way valve fluidly coupled between the inlet of the first conduit and a first input of the inflatable head restraint; and 
	a second one-way valve fluidly coupled between the inlet of the second conduit and a second input of the inflatable head restraint 

19.	(Original) The parachute assembly of claim 16, wherein the inflatable head restraint comprises:
a first portion extending rearward from the left shoulder riser; 
a second portion extending rearward from the right shoulder riser; and 
a transverse portion extending between the first portion and the second portion. 

20.	(Amended) The parachute assembly of claim 16, wherein the inflatable head restraint is shaped [[shape]]. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Cramer (US 3768761 A) shows a similar head restraint system but does not specifically put the valve/inflation mechanisms in the location now claimed in the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642